Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sevakula et al. US 2021/0027205 [Abstract, Summary and FIG. 3]
Moore et al. US 2021/0174253 [Abstract, Summary and FIG. 1]
Sethi et al. US 2021/0303378 [Abstract, Summary and FIG. 4]
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts do not teach nor suggest independent claim 1 limitations, recited in part, “…identifying, by a service, a set of attributes associated with a first machine learning model trained to make an inference about a computer network; obtaining, by the service, labels for each of the set of attributes, wherein each label indicates whether its corresponding attribute is a probable cause of the inference; mapping, by the service, input features of the first machine learning model to those attributes in the set of attributes that were labeled as probable causes of the inference; and generating, by the service, a second machine learning model in part by using the mapped attributes to form a set of input features for the second machine learning model, wherein the input features of the first machine learning model and the input features of the second machine learning model differ.” Independent claims 12 and 20 recite similarly.
	Generally, the prior arts teach methods for anomaly assessment using multiple machine learning models. The claimed invention builds on the prior arts and outlines a unique method, claim 1. Accordingly, the invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113